Citation Nr: 0531492	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-17 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury, including a psychiatric disorder.  

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C.A. § 1702 (West 2002).  


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1953 to August 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2004, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary and 
procedural development.  That development having been 
completed, the case is now again before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied by a decision of the Board in March 1998.  

2.  Evidence added to the record since March 1998 is either 
cumulative or redundant of evidence that was previously of 
record or does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  None of the additional 
evidence raises a reasonable possibility of substantiating 
his claim.  

3.  The medical evidence shows the veteran did not develop a 
psychosis within two years after his separation from service.  




CONCLUSIONS OF LAW

1.  Evidence received since the March 1998 Board decision 
that denied the veteran's claim for service connection for 
residuals of a head injury is not new and material and this 
claim is not reopened; the March 1998 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2005).  

2.  A psychosis was not incurred during service for purposes 
of establishing eligibility for VA treatment.  38 U.S.C.A. 
§§ 1702, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 and July 
2003 statements of the case (SOCs), the March 2005 
supplemental SOC (SSOC), and the September 2002, March 2003, 
April 2003, and January 2005 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of VA and private 
treatment through July 2004 have been obtained.  The veteran 
has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  See 
Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist also has 
been met.  

As alluded to, the Board has considered the Court's holding 
in Pelegrini II, wherein the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide VCAA notice before any initial 
unfavorable agency of original jurisdiction decision.  
In the present case, the RO has considered the claims on 
appeal on several occasions, most recently in March 2005, in 
light of the additional development performed subsequent to 
the Board's July 2004 Remand.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case since, as indicated in 
Pelegrini II and even more recently in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), even if the VCAA notice did not 
precede the RO's initial adjudication of the claim, this 
effectively can be cured by providing the veteran content-
complying VCAA notice such that the essential fairness of the 
adjudication is unaffected by when the notice was sent.



A few final points worth mentioning.  The veteran previously 
was represented in this appeal by The American Legion.  But 
he withdrew that designation in favor of a private attorney, 
Charles L. Holsworth.  The veteran's attorney recently 
submitted a letter to the RO in September 2005 confirming the 
veteran would not appear for his upcoming hearing at the 
Board - scheduled for October 5, 2005.  There also are 
several other statements on file indicating this, including 
from the veteran, himself, submitted in September 2005 as 
well.  The veteran's attorney apparently was under the 
mistaken impression that several - if not all, of the 
Board's July 2004 remand directives had not been complied 
with, hence the need to postpone the scheduled hearing at the 
Board until this could be resolved.  
But this misunderstanding in all likelihood was due to the 
fact that the Board remanded the case to the RO 
(via the AMC), so the AMC - not the RO, specifically, 
undertook and completed the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Board must, 
as a matter of law, ensure compliance with its remand 
directives).  The extent of the AMC's remand development was 
discussed in the March 2005 supplemental statement of the 
case (SSOC), and this included sending the veteran a VCAA 
development letter and obtaining his relevant outpatient 
treatment records from the Pittsburgh (Highland Drive) VA 
Medical Center.  Contrary to what was suggested in the 
attorney's letter, when remanding the case, the Board did not 
request VA psychiatric and psychological examinations to be 
used in evidence in this case (only the VA outpatient 
treatment records mentioned, which, as indicated, were 
obtained).  Indeed, VA is expressly precluded from scheduling 
a medical nexus examination in the absence of new and 
material evidence to reopen a previously denied claim.  
38 C.F.R. § 3.159(c)(4)(iii).  So the Board is going ahead 
and deciding this appeal, especially since the veteran 
already has had a hearing at the RO in March 2003 - albeit 
not before the Board, and, therefore, has not totally missed 
out on this opportunity.  38 C.F.R. § 20.700(a).



Analysis

New and Material Evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A claim disallowed by the Board is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If new and material evidence has been received, then VA 
adjudicators must immediately proceed to the second step, 
i.e., evaluating the merits of the claim, but only after 
ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows the Board denied the veteran's claim for 
service connection for residuals of a head injury in March 
1998.  The determinative issue at that time primarily 
concerned whether his current psychiatric disorder resulted 
from a head injury in service - as alleged.  He appealed the 
Board's decision to the Court, which affirmed that decision 
in September 2000.  And by a decision issued in December 
2001, the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed the Court's decision.  Therefore, 
based on the evidence that was of record and considered in 
March 1998, and in light of the fact that the Board's 
decision was affirmed by two appellate courts, the March 1998 
Board decision is final and binding on the veteran based on 
the evidence then of record.  His claim, as mentioned, may be 
reopened and considered only upon presentation of 
new and material evidence.  

The Board's March 1998 decision discussed the medical and 
other evidence at length.  In summary, the Board determined 
the veteran fell off a moving fire truck in the course of his 
official duties during service in 1955 and sustained a minor 
abrasion to the top of his head.  The Board also determined 
that no psychiatric disorder was present during service or 
until the 1980s (the veteran's military service had ended 
many years earlier, in August 1956).  Weighing the medical 
evidence that was of record, which included evaluations and 
opinions by several private and VA neurological and 
psychiatric examiners, the Board in March 1998 found that the 
head injury in service was acute and transitory and resolved 
without chronic residuals, and that the veteran did not have 
current residuals of a head injury sustained in service.  

Evidence added to the record since the Board's March 1998 
decision includes many VA and private treatment records that 
are mere duplicates of reports that were previously of record 
and a duplicate of a lay statement by a fellow serviceman 
that was also previously of record.  That redundant evidence 
is not new and so cannot be new and material.  

Reports of more recent VA treatment for various disorders 
have also been obtained.  Although some of those records 
contain the history of the veteran's injury in service, as 
reported by him, they do not provide any new information or 
medical opinion concerning whether any current psychiatric 
disorder resulted from the head injury or is otherwise due to 
service.  So even if new, these records are not material.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).

The veteran also submitted recent statements from his wife 
and son who described their observations of his deteriorating 
mental health and increasing psychiatric symptoms through the 
years beginning shortly after his separation from service.  
As well, the veteran and his son testified at a personal 
hearing at the RO in March 2003.  They made particular note 
of the favorable medical opinions that were obtained from two 
VA physicians in 1996, opinions that were previously of 
record and considered by the Board.  The Hearing Officer 
explained to the veteran the requirement to submit new and 
material evidence in order to reopen his claim.  
The veteran's son again described his observations of the 
manifestations of the veteran's psychiatric disorder and its 
effect on the veteran.  The Board finds that the hearing 
testimony, while new, does not provide any additional 
information regarding the veteran's claim that was not 
previously available and considered by the Board in 1998.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992) (reiterating 
arguments is not new evidence).

And, again, even accepting these lay statements as new, they 
still are not material in the sense that, while the veteran, 
his son, and wife are competent to testify and submit 
statements concerning their personal observations (such as 
visible changes in his behavior, etc.), they do not have the 
medical training and expertise necessary to determine whether 
his current psychiatric illness is the result of the head 
injury in service.  See Pollard v. Brown, 6 Vet. App. 11, 12 
(1993).

The Board also finds that most of the evidence added to the 
record since the Board's March 1998 decision is merely 
cumulative or redundant of the evidence of record at the time 
of the prior decision and so cannot be "new and material."  
The remainder of the recently added evidence, while "new," 
is not "material," in that it does not relate to an 
unestablished fact necessary to substantiate the claim.  None 
of the additional evidence raises a reasonable possibility of 
substantiating the veteran's claim.  See Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  See, too, Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

In the absence of new and material evidence concerning the 
veteran's claim for service connection for residuals of a 
head injury, including a psychiatric disorder, the benefit-
of-the-doubt doctrine does not apply and the claim is not 
reopened.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection to establish eligibility for VA treatment 

The law provides that VA shall furnish to eligible veterans 
hospital care and medical services which VA determines to be 
needed.  Such treatment shall be provided to any veteran for 
a service-connected disability, to any veteran who has a 
service-connected disability rated at 50 percent or more, and 
to veterans in certain other circumstances.  38 U.S.C.A. 
§ 1710 (West 2002).  



Service connection for a psychiatric disability as a residual 
of the veteran's 
head injury in service has previously been denied and his 
application to reopen that claim has been denied, too, 
earlier in this decision.  That issue is res judicata for 
purposes of the current appeal.  So his eligibility for VA 
treatment on that basis is not established.  

Note also, however, that service connection for a psychosis 
may be established under the provisions of 38 U.S.C.A. § 1702 
for the purpose of establishing eligibility for such 
treatment.  The veteran's eligibility for VA treatment on 
that basis has not previously been adjudicated.  That section 
provides that any veteran of World War II, the Korean 
conflict, the Vietnam era, or the Persian Gulf War who 
developed an active psychosis (1) within two years after 
discharge or release from the active military, naval, or air 
service, and (2) before July 26, 1949, in the case of a 
veteran of World War II, before February 1, 1957, in the case 
of a veteran of the Korean conflict, before May 8, 1977, in 
the case of a Vietnam era veteran, or before the end of the 
two-year period beginning on the last day of the Persian Gulf 
War, in the case of a veteran of the Persian Gulf War, shall 
be deemed to have incurred such disability in the active 
military, naval, or air service.  38 U.S.C.A. § 1702.  

The record shows the veteran served during the Korean 
conflict and was separated from service in August 1956.  But 
the medical evidence shows that no psychiatric disorder was 
manifest until the 1980s and no examiner diagnosed a 
psychosis until June 1996, when two VA examiners diagnosed 
the veteran as having schizoaffective disorder.  Prior to 
June 1996, a number of psychiatric diagnoses had been 
advanced for his symptoms by VA and private examiners, 
including "nerves;" agoraphobia; passive-aggressive, 
passive-dependent personality; cognitive disorder, not 
otherwise specified; dysthymic disorder; panic attacks; major 
depression; anxiety; bipolar disorder; and obsessive-
compulsive disorder.  

Thus, the evidence clearly indicates the veteran did not 
develop a psychosis within two years after his separation 
from service.  And as an unfortunate result, a psychosis 
cannot be deemed to have been incurred during service for 
purposes of establishing his eligibility to VA treatment 
pursuant to 38 U.S.C.A. § 1702.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, i.e., about evenly balanced for and 
against the claim, with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  Here, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and, therefore, the provisions of § 5107(b) are not 
applicable.  See, too, 38 C.F.R. §§ 3.102, 4.3.


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury, including a psychiatric disorder, 
is denied.

The claim for service connection for a psychosis for the 
purpose of establishing eligibility for treatment under the 
provisions of 38 U.S.C.A. § 1702 also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


